


JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, New York 10179




March 20, 2015


Home Loan Servicing Solutions, Ltd.
190 Elgin Avenue
George Town, KY1-9005
Cayman Islands
Attention:    John Van Vlack


Re:    Consent, Waiver and Amendment re: 2014 Audited Annual Financial
Statements, Etc.


Ladies and Gentlemen:


Reference is hereby made to that certain Credit Agreement, dated as of June 27,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HOME LOAN SERVICING SOLUTIONS,
LTD., a Cayman Islands exempted company (the “Borrower”), certain subsidiaries
of the Borrower, as guarantors, each lender from time to time party thereto
(collectively, the “Lenders” and individually, a “Lender”), and JPMORGAN CHASE
BANK, N.A., as administrative agent and collateral agent (in such capacities,
the “Administrative Agent”) for the Lenders. Capitalized terms used herein
without definition shall have the meanings assigned to such terms in the Credit
Agreement.


As you are aware, (a) pursuant to Section 5.01(c) of the Credit Agreement, the
Borrower is required to deliver to the Administrative Agent no later than five
(5) days after the date on which the Borrower is required, under the Exchange
Act, to file its Annual Report on Form 10-K with the SEC (the “Annual Financial
Delivery Deadline”), (i) the Consolidated balance sheet of the Borrower and its
Subsidiaries at the end of such Fiscal Year and the related Consolidated
statements of operations, comprehensive income, changes in equity and cash flows
of the Borrower and its Subsidiaries for such Fiscal Year and (ii) with respect
to such Consolidated financial statements a report thereon of Deloitte & Touche
LLP or other independent certified public accountants of recognized national
standing selected by the Borrower, which report and/or the accompanying
financial statements shall be unqualified as to going concern (other than as a
result of a pending maturity of the Term Loans) and scope of audit, in each
case, as more fully set forth in Section 5.01(c) of the Credit Agreement (the
items required to be delivered thereunder, the “Audited Annual Financial
Statements”) and (b) pursuant to Section 8.01(e)(ii) of the Credit Agreement, it
is an Event of Default if a breach or default by any Loan Party occurs with
respect to any material term (other than with respect to the payment of
principal or interest or any other amount as set forth in Section 8.01(e)(i)) of
any Indebtedness in an individual or aggregate amount of $20,000,000 or more
beyond the grace period, if any, provided therefor, if the effect of such breach
or default is to cause, or to permit the holders of that Indebtedness (or a
trustee on behalf of such holder or holders), to cause, that Indebtedness to
become declared due and payable (or redeemable) prior to its stated maturity



--------------------------------------------------------------------------------

2





or the obligation of any underlying obligation, as the case may be, as more
fully set forth in Section 8.01(e)(ii) of the Credit Agreement (such breach or
default set forth in Section 8.01(e)(ii) of the Credit Agreement, the
“Cross-Default”).


As of and following the date hereof, the Borrower has requested that (a) the
Annual Financial Delivery Deadline for Fiscal Year 2014 be extended 25 days to
April 10, 2015, (b) any Cross-Default with respect to the HSART Indenture (as
defined below) (an “HSART Cross-Default”) shall not constitute an Event of
Default until the earlier of (x) such time that such HSART Cross-Default has
occurred and been continuing for five (5) Business Days without waiver, consent
or other cure under the HSART Indenture or any refinancing or replacement
thereof permitted under the Credit Agreement or (y) any obligations under the
HSART Indenture have become due (automatically or otherwise) prior to its stated
maturity or otherwise have been accelerated (subject to such period ceasing to
apply under the circumstances set forth below) and (c) the Required Lenders
consent to permit the Loan Parties to make certain amendments to the Ocwen
Subservicing Agreement after the date hereof.


Notwithstanding the requirements of Sections 5.01(c) and 8.01(e)(ii) of the
Credit Agreement, the Borrower has requested that Administrative Agent and the
Required Lenders consent to, and subject to the terms hereof the Administrative
Agent and Required Lenders hereby consent to, (a) the extension of the Annual
Financial Delivery Deadline for Fiscal Year 2014 by 25 days to April 10, 2015,
(b) the amendment of Section 6.14 of the Credit Agreement to add at the end of
such Section: “provided that any amendment, restatement, supplement or other
modification to, or waiver of, the Ocwen Subservicing Agreement after March 20,
2015 solely for the purpose of curing or waiving a Ratings Termination Event or
waiving or removing the right to terminate such agreement on the basis thereof
shall be deemed to not have a material adverse impact on the Lenders”; and (c)
the amendment of Section 8.01(e)(ii) of the Credit Agreement to add at the end
of such Section: “provided that any Cross-Default with respect with respect to
the HSART Indenture (as defined below) (an “HSART Cross-Default”) shall not
constitute an Event of Default under this Section 8.01(e)(ii) until the earlier
of (x) such time that such HSART Cross-Default has occurred and been continuing
(without waiver, consent or other cure under the HSART Indenture or any
refinancing or replacement thereof permitted under the Credit Agreement) for
five (5) Business Days or (y) any obligations under the HSART Indenture have
become due (automatically or otherwise) prior to its stated maturity or
otherwise have been accelerated (this proviso being referred to as the “HSART
Cure Period”); provided further, that the HSART Cure Period shall cease to apply
on the date that is the earlier of two weeks before the date scheduled for the
vote by the Borrower’s shareholders to approve the transactions contemplated
under the APM and June 30, 2015 if on such date, each Ratings Termination Event
existing on March 20, 2015 under any Sale Supplement has not been cured, is
occurring or is effective by such date or any other Ratings Termination Event
has occurred and is continuing.”


The following defined terms shall be added to Section 1.01 of the Credit
Agreement in proper alphabetical order:


“APM” shall mean that certain Agreement and Plan of Merger, dated as of February
22, 2015, by and among New Residential Investment Corp., Hexagon Merger Sub,
Ltd. and Home Loan Servicing Solutions, Ltd., as in effect on March 20, 2015.



--------------------------------------------------------------------------------

3







“HSART Indenture” shall mean the Sixth Amended and Restated Indenture, dated as
of January 17, 2014 (as may be amended, restated, amended and restated,
supplemented, modified, replaced or refinanced from time to time), by and among
HLSS Servicer Advance Receivables Trust, as issuer, Deutsche Bank National Trust
Company, as indenture trustee, HLSS Holdings, LLC, as administrator and as
servicer (on and after the MSR Transfer Date (as defined therein)), Ocwen Loan
Servicing, LLC, as a subservicer and as servicer (prior to the MSR Transfer Date
(as defined therein)), Barclays Bank PLC, as administrative agent, Credit Suisse
AG, New York Branch, as administrative agent, and Wells Fargo Securities, LLC,
as administrative agent.


“Sale Supplement” shall mean each Sale Supplement to that certain Master
Servicing Rights Purchase Agreement, dated as of October 1, 2012, as heretofore
or hereafter amended, supplemented or otherwise modified from time to time,
between Ocwen Loan Servicing, LLC, as seller, and the Borrower and HLSS
Holdings, LLC, as purchasers.


“Ratings Termination Event” shall mean the condition specified in clause (e) of
the definition of “Termination Event” in each Sale Supplement.


The Borrower further agrees that it shall pay to each Lender a fee in an amount
equal to 2.50% of the principal amount of Loans of such Lender outstanding on
the date that is the earlier of (x) two weeks before the date scheduled for the
vote by the Borrower’s shareholders to approve the transactions contemplated
under the APM and (y) June 30, 2015, and such fees shall be payable on such date
only if on such date, each Ratings Termination Event existing on the date hereof
under any Sale Supplement has not been cured, is occurring or is still effective
by such date or any other Ratings Termination Event has occurred and is
continuing.


The consent, waiver and amendment set forth herein is effective to waive, amend
and modify the provisions of the Credit Agreement set forth herein in accordance
with Section 10.05 thereof solely for the purposes set forth herein, and except
as expressly provided in this consent, waiver and amendment, shall not be deemed
to (a) modify any other requirements of Sections 5.01(c) and 8.01(e)(ii) of the
Credit Agreement other than as expressly set forth herein, and it being agreed
that all other requirements of Sections 5.01(c) and 8.01(e)(ii) of the Credit
Agreement remain intact, (b) be a consent to any amendment, waiver or
modification of any term or condition of the Credit Agreement or of any other
Loan Document or (c) prejudice, impair or effect any right or remedies that the
Administrative Agent or Lenders may have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document.


Each of the terms and conditions of the Credit Agreement (after giving effect to
the consent, waiver and amendment set forth herein) and the other Loan Documents
are hereby ratified and confirmed in all respects and shall remain in full force
and effect. The Borrower hereby reconfirms its obligations pursuant to Section
10.02 of the Credit Agreement to pay and reimburse the Administrative Agent for
all reasonable and documented out-of-pocket costs and expenses (as more fully
set forth therein, but including the reasonable fees, charges and disbursements
of its counsel) incurred in connection with the negotiation, preparation,
execution and delivery of this consent, waiver and amendment.





--------------------------------------------------------------------------------

4





This consent, waiver and amendment shall become effective only upon satisfaction
of the following conditions: (i) receipt by the Administrative Agent of an
original or facsimile copy (or the equivalent thereof) of this consent, waiver
and amendment duly executed by the Borrower, each of the other Loan Parties, the
Administrative Agent and the Required Lenders, (ii) the payment to the
Administrative Agent (x) for the account of each Lender executing and delivering
this consent and waiver prior to 5:00 p.m. (New York City time) on Friday, March
20, 2015 of a consent fee in an amount equal to 0.50% of the outstanding
principal amount of Loans of such Lender on such date, (y) all fees in the
amounts previously agreed in writing between the Borrower and the Administrative
Agent or any of its affiliates and (z) all costs and expenses of the
Administrative Agent (including, without limitation the fees, charges and
disbursements of Cahill Gordon & Reindel LLP, counsel for the Administrative
Agent) and (iii) the accuracy of the representations and warranties set forth in
the first sentence of the immediately succeeding paragraph.


The Borrower hereby represents and warrants that as of the date hereof, no
Default or Event of Default has occurred and is continuing and that the
representations and warranties contained in Article IV of the Credit Agreement
are true and correct in all material respects on and as of the date hereof
(except to the extent such representations and warranties relate to an earlier
date, in which case, such representations and warranties were true and correct
in all material respects as of such earlier date); provided that to the extent
any such representation or warranty is already qualified by materiality or
material adverse effect, such representation or warranty shall be true and
correct in all respects. The parties hereby agree that the failure to comply
with the terms of this consent, waiver and amendment shall be deemed to be an
immediate Event of Default under the Credit Agreement.
This consent, waiver and amendment shall constitute a Loan Document for all
purposes under the Credit Agreement.
THIS CONSENT, WAIVER AND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY
LAW, RULE, PROVISION OR PRINCIPLE OF TO CONFLICTS OF LAWS THAT WOULD CAUSE THE
LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK TO BE APPLIED.
This consent, waiver and amendment may be executed in any number of counterparts
and by different parties in separate counterparts, each of which when so
executed shall be deemed to constitute an original but all of which when taken
together shall constitute but one agreement. Delivery of an executed counterpart
of a signature page by facsimile transmission or electronic transmission shall
be effective as delivery of a manually executed counterpart of this consent,
waiver and amendment.


THE BORROWER AND EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT
WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR
DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR TORT OR OTHERWISE,
AGAINST ANY AGENT, ANY LENDER OR ANY AFFILIATE OF ANY OF THE FOREGOING, IN ANY
WAY RELATING TO THIS CONSENT, WAIVER AND AMENDMENT OR THE TRANSACTIONS RELATING
HERETO, IN A FORUM



--------------------------------------------------------------------------------

5





OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND
OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND
ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND SUBJECT TO
CLAUSE (E) OF THE FINAL SENTENCE OF THIS PARAGRAPH, AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW (WITHOUT DEROGATING FROM ANY PARTY’S RIGHT TO APPEAL ANY
SUCH JUDGMENT). NOTHING IN THIS CONSENT, WAIVER AND AMENDMENT SHALL AFFECT ANY
RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS CONSENT, WAIVER AND AMENDMENT AGAINST THE BORROWER
OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. BY EXECUTING AND DELIVERING
THIS CONSENT, WAIVER AND AMENDMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, HEREBY EXPRESSLY AND IRREVOCABLY (A) ACCEPTS
GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH
COURTS (OTHER THAN WITH RESPECT TO ACTIONS BY ANY AGENT IN RESPECT OF RIGHTS
UNDER ANY SECURITY DOCUMENT GOVERNED BY ANY LAWS OTHER THAN THE LAWS OF THE
STATE OF NEW YORK OR WITH RESPECT TO ANY COLLATERAL SUBJECT THERETO); (B) WAIVES
(I) JURISDICTION AND VENUE OF COURTS IN ANY OTHER JURISDICTION IN WHICH IT MAY
BE ENTITLED TO BRING SUIT BY REASON OF ITS PRESENT OR FUTURE DOMICILE OR
OTHERWISE AND (II) ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE
OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN
PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH SECTION 10.01 OF THE CREDIT
AGREEMENT; (D) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT
TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; AND (E) AGREES THAT THE AGENTS AND THE LENDERS RETAIN
THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN
CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY SECURITY DOCUMENT OR THE
ENFORCEMENT OF ANY JUDGMENT.


[Signature Pages Follow.]







--------------------------------------------------------------------------------




Very truly yours,
JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender






By:    
Name:
Title:





[HLSS – Signature Page to Waiver, Consent and Amendment Regarding 2014 Audited
Annual Financial Statements, Etc.]
WEIL:\95279295\2\53211.0004

--------------------------------------------------------------------------------




[___________________]
as a Lender






By:    
Name:
Title:







[HLSS – Signature Page to Waiver, Consent and Amendment Regarding 2014 Audited
Annual Financial Statements, Etc.]
WEIL:\95279295\2\53211.0004

--------------------------------------------------------------------------------




ACCEPTED AND AGREED
AS OF THE DATE FIRST ABOVE WRITTEN:


HOME LOAN SERVICING SOLUTIONS, LTD.







By:    
Name:    John Van Vlack
Title:    President and Chief Executive Officer




HLSS HOLDINGS, LLC







By:    
Name:    John Van Vlack
Title:    President and Chief Executive Officer




HLSS MANAGEMENT, LLC







By:    
Name:    John Van Vlack
Title:    President and Chief Executive Officer







[HLSS – Signature Page to Waiver, Consent and Amendment Regarding 2014 Audited
Annual Financial Statements, Etc.]
WEIL:\95279295\2\53211.0004